Exhibit 10.1

AMENDMENT NO.1 TO WARRANT

AMENDMENT NO. 1 to WARRANT (this “Amendment”), dated as of May 16, 2011 by and
between Orthovita, Inc., a Pennsylvania corporation (the “Company”) and LB I
Group, Inc. (“LB I”).

WHEREAS, the Company has issued certain warrants to purchase shares of its
common stock, par value $0.01 per share (the “Common Stock”), pursuant to the
Company’s Senior Secured Note and Warrant Purchase Agreement, dated as of
July 30, 2007 (“Note and Warrant Purchase Agreement”), by and among the Company,
LB I, as Purchaser, and LB I, as Collateral Agent;

WHEREAS, the terms and conditions of such warrants are set forth in a Warrant
dated as of July 30, 2007 (the “Warrant Certificate”);

WHEREAS, Stryker Corporation (“Stryker”), Owl Acquisition Corporation, and the
Company propose to enter into an Agreement and Plan of Merger (as it may be
amended from time to time, the “Stryker Merger Agreement”), which provides for
Merger Sub to commence a tender offer (the “Stryker Offer”) for all of the
issued and outstanding shares of the Common Stock and the merger (the “Stryker
Merger”) of Merger Sub with and into the Company, with the Company surviving as
a direct or indirect wholly-owned subsidiary of Stryker;

WHEREAS, as a possible alternative to the Stryker Merger Agreement, the Stryker
Offer and/or the Stryker Merger, the Company may determine to enter into an
agreement and plan of merger or other agreement contemplating a sale of control
or other business combination involving the Company (as any thereof may be
amended from time to time, an “Alternative Merger Agreement” and, collectively
with the Stryker Merger Agreement, the “Merger Agreement”), any of which may
provide for one of the parties to an Alternative Merger Agreement to commence a
tender offer (an “Alternative Offer” and, collectively with the Stryker Offer,
the “Offer”) for all of the issued and outstanding shares of the Common Stock
and/or the merger (an “Alternative Merger” and, collectively with the Stryker
Merger, the “Merger”) of one or more of the parties to an Alternative Merger
Agreement with the Company or other transactions pursuant to which the Company
would engage in a sale of control to, or other business combination with, one or
more of the parties to an Alternative Merger Agreement (an “Alternative
Transaction”);

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, the parties hereto desire to amend and supplement certain provisions
of the Warrant Certificate;

WHEREAS, pursuant to Section 15 of the Note and Warrant Purchase Agreement, the
Warrant Certificate may be amended on the terms and conditions set forth
therein;

WHEREAS, LB I is holder of 100% of the outstanding principal amount of the Notes
(as defined in the Note and Warrant Purchase Agreement) and 100% of the
outstanding Warrants (as defined in the Warrant Certificate); and



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

SECTION 1. Representations and Warranties of LB I.

LB I hereby represents and warrants to the Company as follows:

(a) LB I is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization and has all requisite corporate power and
authority to execute and deliver this Amendment and to consummate the
transactions contemplated hereby, and has taken all necessary corporate action
to authorize the execution, delivery and performance of this Amendment.

(b) This Amendment has been validly executed and delivered by LB I and
constitutes the legal, valid and binding obligation of LBI, enforceable against
LB I in accordance with its terms.

(c) Neither the execution and delivery of this Amendment nor the consummation by
LB I of the transactions contemplated hereby will (i) result in a violation of,
or a default under, or conflict with, any contract, trust, commitment,
agreement, understanding, arrangement or restriction of any kind to which LB I
is a party or by which LB I or LB I’s assets are bound or (ii) result in the
violation of, or require any consent, approval, or notice under, any provision
of any judgment, order, decree, statute, law, rule or regulation applicable to
LB I. Without limiting the generality of the foregoing, neither the execution
and delivery of this Amendment nor the consummation by LB I of the transactions
contemplated hereby requires the entry of any order or any other approval from
any court (or any other person or entity) overseeing (i) the bankruptcy cases of
Lehman Brothers Holdings Inc. and certain of its affiliated debtors in
possession, which commenced voluntary proceedings under chapters 11 or 15 of
title 11 of the United States Code beginning on September 15, 2008 and
periodically thereafter, or (ii) the liquidation of Lehman Brothers Inc. under
the Securities Investor Protection Act of 1970.

(d) LB I is the record and beneficial owner of 100% of the outstanding principal
amount of the Notes and 100% of the outstanding Warrants. The total number of
shares of Common Stock subject to such Warrants is 1,100,000 and the per share
exercise price of such Warrants is $3.41.

SECTION 2. Representations and Warranties of the Company.

The Company hereby represents and warrants to LBI as follows:

(a) The Company is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization and has all requisite corporate
power and authority to execute and deliver this Amendment and to consummate the
transactions contemplated hereby, and has taken all necessary corporate action
to authorize the execution, delivery and performance of this Amendment.

 

2



--------------------------------------------------------------------------------

(b) This Amendment has been validly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.

(c) Neither the execution and delivery of this Amendment nor the consummation by
the Company of the transactions contemplated hereby will (i) result in a
violation of, or a default under, or conflict with, any contract, trust,
commitment, agreement, understanding, arrangement or restriction of any kind to
which the Company is a party or by which the Company or the Company’s assets are
bound or (ii) result in the violation of, or require any consent, approval, or
notice under, any provision of any judgment, order, decree, statute, law, rule
or regulation applicable to the Company.

SECTION 3. Amendment of Warrants.

The Warrant Certificate shall be amended and supplemented by the addition of the
following paragraph at the end of Section 9 thereof:

“(g) Certain Mergers and Other Transactions. Notwithstanding anything to the
contrary herein and without any action on the part of any Holder of any Warrant,

(i) Any Warrant that is outstanding and unexercised immediately prior to the
effective time of a merger (the “Merger”) contemplated by the Merger Agreement
(as defined in Amendment No. 1 to this Warrant) shall be canceled and, in
exchange therefor, each former Holder of each such canceled Warrant shall be
entitled to receive, in consideration of the cancellation of such Warrant and in
full and complete settlement therefor, an amount in cash (without interest and
subject to any applicable withholding of taxes required by applicable law) equal
to the excess of (A) (1) the cash consideration payable to holders of Common
Stock in the Merger pursuant to the Merger Agreement over (2) the Exercise Price
per share of Common Stock immediately prior to the effective time of such Merger
multiplied by (B) the total number of shares of Common Stock previously subject
to such Warrant immediately prior to the effective time of such Merger. Subject
to receipt of a duly completed and validly executed letter of transmittal (and
any other documents required thereby) substantially in the form required of
holders of Common Stock pursuant to the Merger Agreement in connection with the
payment of the merger consideration payable to such holders pursuant to the
Merger Agreement, the Company shall make the cash payments contemplated hereby
as promptly as practicable after the effective time of the Merger.

(ii) In the case of a merger contemplated by an Alternative Merger Agreement (as
defined in Amendment No. 1 to this Warrant) in which the consideration payable
to holders of Common Stock does not consist exclusively of cash, any Warrant
that is outstanding and unexercised immediately prior to the effective time of
such Alternative Merger (as defined in Amendment No. 1 to this Warrant)
contemplated by the related Alternative Merger Agreement shall be canceled and,
in exchange therefor, each former Holder of each such canceled Warrant shall be
entitled to receive, in consideration of the cancellation of such Warrant and in
full and complete settlement therefor, an amount in cash (without interest and
subject to any applicable withholding of taxes

 

3



--------------------------------------------------------------------------------

required by applicable law) equal to the excess of (A) (1) the consideration
payable to holders of Common Stock in such Alternative Merger pursuant to the
related Alternative Merger Agreement, computing the value of any securities
comprising such consideration based on the last sale price thereof in the
principal trading market therefor on the date of the effective time of such
Alternative Merger (or, if such date is not a trading day, then on the trading
day immediately prior thereto), over (2) the Exercise Price per share of Common
Stock immediately prior to the effective time of such Alternative Merger
multiplied by (B) the total number of shares of Common Stock previously subject
to such Warrant immediately prior to the effective time of such Alternative
Merger. Subject to receipt of a duly completed and validly executed letter of
transmittal (and any other documents required thereby) substantially in the form
required of holders of Common Stock pursuant to any Alternative Merger Agreement
in connection with the payment of the merger consideration payable to such
holders pursuant to such Alternative Merger Agreement, the Company shall make
the cash payments contemplated hereby as promptly as practicable after the
effective time of the related Alternative Merger.

(iii) In the case of an Alternative Transaction (as defined in Amendment No. 1
to this Warrant), any Warrant that is outstanding and unexercised immediately
prior to the consummation of such Alternative Transaction shall be canceled and,
in exchange therefor, each former Holder of each such canceled Warrant shall be
entitled to receive, in consideration of the cancellation of such Warrant and in
full and complete settlement therefor, an amount in cash (without interest and
subject to any applicable withholding of taxes required by applicable law) equal
to the excess of (A) (1) the cash consideration payable to holders of Common
Stock in such Alternative Transaction (or, if the consideration payable to
holders of Common Stock in such Alternative Transaction does not consist solely
of cash, the consideration payable to holders of Common Stock in such
Alternative Transaction, computing the value of any securities comprising such
consideration based on the last sale price thereof in the principal trading
market therefor on the date of the effective time of such Alternative
Transaction (or, if such date is not a trading day, then on the trading day
immediately prior thereto)) over (2) the Exercise Price per share of Common
Stock immediately prior to the consummation of such Alternative Transaction
multiplied by (B) the total number of shares of Common Stock previously subject
to such Warrant immediately prior to the consummation of such Alternative
Transaction. Subject to receipt of a duly completed and validly executed letter
of transmittal (and any other documents required thereby) substantially in the
form required of holders of Common Stock pursuant to the transaction agreements
relating to such Alternative Transaction in connection with the payment of the
consideration payable to such holders pursuant to such transaction agreements,
the Company shall make the cash payments contemplated hereby as promptly as
practicable after the consummation of such Alternative Transaction.”

SECTION 4. Waiver of Notices. This Amendment shall constitute notice to LB I of
the Merger Agreement and the transactions contemplated thereby, including the
tender offer and the merger contemplated thereby, for purposes of the Warrant
Certificate, and LB I, in its capacity as Holder of the Warrants, hereby waives
any further rights to notice with respect to the Merger Agreement and the
transactions contemplated thereby, including the tender offer and the merger,
pursuant to the Warrant Certificate.

 

4



--------------------------------------------------------------------------------

SECTION 5. Miscellaneous.

(a) Except as specifically set forth in this Amendment, the Warrant Certificate
shall remain in full force and effect.

(b) All questions concerning the construction, validity, enforcement and
interpretation of this Amendment shall be governed by and construed and enforced
in accordance with the laws of the State of New York.

(c) This Amendment may be executed manually or by facsimile by the parties
hereto, in any number of counterparts, each of which shall be considered one and
the same agreement and shall become effective when a counterpart hereof shall
have been signed by each of the parties and delivered to the other parties.

******

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and LB I have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

ORTHOVITA, INC. By:   /s/ ANTONY KOBLISH   Name: Antony Koblish   Title:
President and Chief Executive Officer LB I GROUP, INC. By:   /s/ ASHVIN RAO  
Name: Ashvin Rao   Title: Authorized Signatory